Per Curiam:

In this attorney grievance matter, respondent admits the allegations against him and consents to disbarment. He was temporarily suspended, by consent, on August 16,1994, pending resolution of this grievance and a trustee was appointed to handle all legal matters involving respondent’s client funds and accounts. We accept the admission and disbar respondent from the practice of law.
Respondent handled five real estate transactions in which he was to satisfy outstanding mortgages. The proceeds which were to have been used to satisfy the mortgages were misappropriated by respondent and the mortgages were not satisfied. Based on these actions, a suit was commenced by Chicago Title Insurance Company, which provided insurance on several of the closings, against respondent. Respondent executed a confession of judgment for $408,755.05 in that action.
By his conduct, respondent has engaged in misconduct by failing to safely maintain funds of clients or third persons; failing to promptly deliver funds to clients or third persons; engaging in conduct involving fraud, dishonesty, deceit, or misrepresentation; engaging in conduct which brings the courts and the legal profession into disrepute; and engaging in conduct which demonstrates unfitness to practice law. These actions constitute violations of the Rules of Professional Conduct, Rule 407, SCACR, and the Rules on Disciplinary Procedure, Rule 413, SCACR.
Accordingly, we disbar respondent from the practice of law. This disbarment shall be retroactive to August 16, 1994, the date on which respondent was temporarily suspended. Within fifteen days of the date of this opinion, respondent shall file an affidavit with the Clerk of Court showing that he has complied with Paragraph 30 of Rule 413, SCACR.
Disbarred.